DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claim 13 have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections under 35 U.S.C. § 112(b)”, with respect to claims 13-14 and 16-19 have been fully considered and are persuasive.  The rejection of claims 13-14 and 16-19 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections under 35 U.S.C. § 103”, with respect to claims 1, 4-5, 7, 9-10, 13-14, 17-18, and 20 have been fully considered and are persuasive.  The rejection of claims 1, 4-5, 7, 9-10, 13-14, 17-18, and 20 has been withdrawn. 

Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:  change “wherein, the” in lines 1-2 to “wherein the”.  Appropriate correction is required.
Claim(s) 20 is/are objected to because of the following informalities:  it is suggested to change “and cell” in line 10 to “and a cell”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant has amended this claim to replace first reference signal with a DMRS and thus this claim now recite or similarly recite “and a demodulation reference signal for the physical broadcast channel…initialized based on the beam identifier and the cell ID”. Applicant does not provide support for these limitations nor has the Examiner found support for the above limitations. The closest support for the above limitations are found in ¶ 19-20 of the published specification, which is in the background section of the specification. These paragraphs appears to show DMRS in a conventional LTE system and the rest of the specification does not appear to even use a DMRS in any way. As disclosed in the specification, a first reference signal can be a beam reference signal and there is no other description that a DMRS can be the first reference signal or a beam reference signal. Claims 2, 4-14 and 16-20 fail to resolve the deficiency of claim 1 and/or have similar issues above with respect to replacing first reference signal with a DMRS and are thus rejected under similar rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140192768 by Yeh et al. discloses a DMRS is generated based on a beam id and a cell ID and a PN sequence of the DMRS is initialized based on the beam ID and the cell ID (see at least ¶ 16, 19, 121 and 131); and
US 20160277225 by Frenne et al. discloses transmitting PSS, SSS, PBCH, and DMRS in a OFDM symbol via beam(s) and the DMRS is frequency-multiplexed with the PBCH (see at least ¶ 70, 75, 91 and 25).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476